         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA              :
                                       :
               v.                      :   CRIMINAL NO. 15-346-01
                                       :
 CHAKA FATTAH, SR.                     :
                                       :
                                       :




                      DEFENDANT CHAKA FATTAH, SR.’S
                 SUPPLEMENTAL SENTENCING MEMORANDUM




                                           Samuel W. Silver
                                           Bruce P. Merenstein
                                           SCHNADER HARRISON SEGAL & LEWIS LLP
                                           1600 Market Street, Suite 3600
                                           Philadelphia, PA 19103
                                           215-751-2000
                                           215-751-2205 (facsimile)

                                           Attorneys for Chaka Fattah, Sr.

July 9, 2019
          Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 2 of 11



        Defendant Chaka Fattah, Sr., submits the following Supplemental Sentencing

Memorandum. Mr. Fattah hereby incorporates by reference his original Sentencing

Memorandum, filed on December 7, 2016 (Dkt. 567).


I.      Introduction

        On January 16, 2019, the Third Circuit issued an opinion vacating Mr. Fattah’s

convictions on Count 16 (conspiracy to commit bribery); Count 17 (bribery); Count 22 (money

laundering); and Count 23 (conspiracy to commit money laundering) of the Indictment, and

reinstating Mr. Fattah’s convictions on Count 19 (bank fraud) and Count 20 (false statements to a

financial institution). United States v. Chaka Fattah, Sr., 914 F.3d 112 (3d Cir. 2019). In light

of the Third Circuit’s opinion vacating certain counts (and reinstating others), it is necessary to

engage in a renewed analysis of the applicable Sentencing Guidelines and the factors in 18

U.S.C. § 3553(a) before resentencing Mr. Fattah. While the new, lower Guidelines range of 151-

188 months is higher than the original 120-month sentence imposed by the Court more than two

and a half years ago, a sentence of less than 120 months is warranted, in light of the substantially

reduced starting point of the Guidelines range and consideration of the factors in Section

3553(a), particularly Mr. Fattah’s post-sentencing conduct and sentences imposed on similarly

situated individuals. More specifically, as discussed below:

     a) The vacating of four counts (and reinstatement of two counts) results in a significant

        change in the Guidelines range, the starting point for any sentence;

     b) Mr. Fattah has demonstrated exemplary post-sentencing conduct; and
           Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 3 of 11



      c) A review of similarly situated individuals demonstrates that a sentence significantly

         below the guidelines is appropriate in this case.1


II.      The Substantial Reduction of 37-47 Months in the Guidelines Range Warrants a
         Significant Reduction in Mr. Fattah’s Original Sentence.

         The federal Sentencing Guidelines, while advisory, remain an indispensable part of the

sentencing process and the starting point for determination of any sentence. See Gall v. United

States, 552 U.S. 38, 49 (2007). For Mr. Fattah’s original sentencing, the Guidelines range was

188 to 235 months, based on a total offense level of 36 and a criminal history category of I, for

the 18 counts of conviction. See N.T. 12/12/16 at 54. After consideration of the factors in 18

U.S.C. § 3553(a), the Court imposed a sentence of 120 months, a variance of 68 to 115 months

from the Guidelines range. Id. at 55-59.

         With the vacating of the four counts (and reinstatement of two counts), Mr. Fattah’s new

Guidelines range is 151 to 188 months, or 37 to 47 months below the original Guidelines range

that resulted in a 120-month sentence. A similar variance from the new, lower Guidelines range,

would result in a sentence of approximately 83 months. No factors exist that would warrant a

lesser variance (or no variance) from the one the Court found warranted at the original

sentencing two and a half years ago. Rather, as discussed below, the opposite is true, as the only

significant change in any of the relevant sentencing factors is Mr. Fattah’s exemplary conduct in

prison over the past two and a half years. See Pepper v. United States, 562 U.S. 476, 481 (2011)

(“a district court at resentencing may consider evidence of the defendant’s postsentencing

rehabilitation”).


1
 The additional cases discussed below supplement the examples of similarly situated individuals
previously discussed in Mr. Fattah’s original Sentencing Memorandum.




                                                 -2-
         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 4 of 11



       As a result of the Third Circuit’s mandate, the Court is required to consider each of the

remaining counts, including those for which Mr. Fattah was previously sentenced, in fashioning

an appropriate sentence. First, where a court imposes a sentence on interdependent counts and

one or more of those counts is later vacated, the entire original sentence is called into question

and must be revisited upon resentencing. See United States v. Miller, 594 F.3d 172, 180 (3d Cir.

2010). The government charged and tried this case as an overarching RICO conspiracy, led by

Mr. Fattah, and involving related schemes (four of which Mr. Fattah was charged with leading).

Notably, the government continued to press this theory of the case at Mr. Fattah’s original

sentencing, arguing that Mr. Fattah’s crimes “were neither isolated nor the product of a single

criminal choice. In sum, Fattah and his associates engaged in a pattern of fraudulent and corrupt

conduct over the course of Fattah’s congressional career, including misappropriation of hundreds

of thousands of dollars of federal funds, bribery, and fraud. . . . Congressman Fattah was the de

facto leader of a criminal racketeering enterprise and that enterprise consisted of current and

former Fattah congressional staffers and their family members, political operatives, and

supporters.” Gov’t Sentencing Memo. 18 (Dec. 5, 2016).

       Second, the Third Circuit vacated four counts at the core of the government’s overarching

conspiracy case, those involving the alleged bribery scheme between Mr. Fattah and Herb

Vederman. At trial, the government highlighted this alleged scheme as the heart of the

overarching RICO conspiracy and emblematic of Mr. Fattah’s alleged criminal conduct: “the

Vederman bribery scheme, this one takes the cake. . . . And that bribery scheme just replicated

the same pattern you saw over and over again in all of the schemes.” N.T. 6/13/16 (am) at 99-

100, 131-132. In the original PSR for Mr. Fattah’s 2016 sentencing, the now-vacated bribery

and money laundering charges drove the total offense level and ultimate Guidelines range. See




                                                -3-
         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 5 of 11



PSR ¶¶ 165-178, 207-208 (Dec. 1, 2016). The reinstated counts, on the other hand, have no

effect on the new total offense level and Guidelines range. Compare id. ¶¶ 150-164, 207-210,

with PSR ¶¶ 138-153, 192-195 (July 3, 2019). Thus, the vacating of the four counts should be

reflected in Mr. Fattah’s new sentence; he should not be resentenced solely on the two reinstated

counts. Cf. United States v. Ciavarella, 716 F.3d 705, 735 (3d Cir. 2013) (“because the vacated

count did not affect Ciavarella’s total offense level, Guideline range, or sentence, we hold that

resentencing de novo is not required”).


III.    Mr. Fattah’s Post-Sentencing Conduct, Demonstrated by his Exemplary Prison
        Record, Warrants Consideration in Fashioning an Appropriate Sentence.

        In addition to his lower offense level, Mr. Fattah now comes before this Court as an

inmate of more than 900 days, and thus as someone whose conduct has been monitored and

recorded for more than two years. This conduct is relevant and should be considered by the

Court. The Supreme Court has held that a district court may consider evidence of an individual’s

post-sentencing rehabilitation at a resentencing hearing, and that such evidence may, in

appropriate cases, support a downward variance. Pepper v. United States, 562 U.S. 476, 490-91

(2011); see also United States v. Diaz, 639 F.3d 616, 621-23 (2011). In Pepper, the Supreme

Court recognized that evidence of a defendant’s post-sentencing rehabilitation constitutes a

“critical part” of his history and characteristics, and is “clearly relevant to the selection of an

appropriate sentence.” Pepper, 562 U.S. at 491-92. The Court explained that post-sentencing

conduct may be the most accurate indicator of a person’s “present purposes and tendencies” as

well as the likelihood that he will engage in future criminal conduct. Id. at 492-93. Accordingly,

evidence of a defendant’s post-sentencing conduct bears directly on the District Court’s need to

“impose a sentence sufficient, but not greater than necessary,” to serve the purposes of

sentencing. Id. at 492-93.


                                                  -4-
         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 6 of 11



       Likewise, the Third Circuit has noted that “appropriate sentences can only be imposed

when sentencing courts ‘consider the widest possible breadth of information about a defendant.’”

United States v. Salinas-Cortez, 660 F.3d 695, 698 (3d Cir. 2011) (quoting Pepper, 562 U.S. at

488). Moreover, “a defendant’s post-sentencing rehabilitation may illuminate [his] character and

assist the sentencing court in assessing who the defendant is.” United States v. Bailey, 459 F.

App’x 118, 122 (3d Cir. 2012) (not precedential). “In assessing at least three of the Section

3553(a) factors, deterrence, protection of the public, and rehabilitation . . . there would seem to

be no better evidence than [a] defendant’s post-incarceration conduct.” United States v.

McMannus, 496 F.3d 846, 853 (8th Cir. 2007) (Melloy, J., concurring, joined by Smith, J.).

Most significantly, the Court’s consideration of a defendant’s post-sentencing conduct reinforces

the notion that “[a] court’s duty is always to sentence the defendant as he stands before the Court

on the day of sentencing,” and not the person who may have stood before the Court at the time of

the initial sentencing, nor the person he was at the time of the conduct. Pepper, 562 U.S. at 492;

United States v. Bryson, 229 F.3d 425, 426 (2d Cir. 2000).

       Mr. Fattah’s post-sentencing conduct has been exemplary. Between February 2017 and

the present, Mr. Fattah has taken over 23 courses while in prison. He has completed the entire

module of classes for the Release Preparation Program (“RPP”) and has taken on a variety of

additional courses, including tutor training, not only to prepare himself for his eventual release

from prison and re-integration into society, but also in an effort to help others. See Individual

Reentry Plan – Program Review (Sentry Report).

        Mr. Fattah has been a model inmate, not only in the way that he has conducted himself

on a daily basis – never incurring a single infraction – but also in the way that he has served as a

mentor to his fellow inmates. Mr. Fattah began working in the Education Department of FCI




                                                -5-
         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 7 of 11



McKean shortly after his arrival at the prison. Over the past two-and-a-half years, Mr. Fattah has

tutored numerous inmates in reading skills in preparation for their GED examinations, and has

also worked in the library where he assists inmates in locating books.

       Mr. Fattah has channeled his life experience and desire to serve others into the numerous

adult continuing education (“ACE”) classes that he has taught or assisted in teaching.

Specifically, Mr. Fattah has taught a 10-week course on public speaking, as well as three

additional public speaking seminars. Mr. Fattah also has taught seminars on life choices and job

pursuits, and assisted in teaching a variety of other classes to his fellow inmates. See Individual

Reentry Plan – Program Review (Sentry Report). His desire to help others expands beyond the

formal setting of a classroom.

       Mr. Fattah’s positive impact on his fellow inmates is also apparent from his everyday

interactions, where he often serves as an informal mentor. This is most clearly gleaned from the

support from inmates who have had the opportunity to interact with Mr. Fattah during his time at

FCI McKean, including Kevin Boardman and Dorian Rawlinson. Attached to this memorandum

are letters from Mr. Boardman and Mr. Rawlinson, in which they describe the impact that Mr.

Fattah has had on their lives. Mr. Boardman explains that he has “interacted with hundreds of

inmates during my incarceration,” and notes that Mr. Fattah is unique and “has been an

inspirational mentor to dozens of men with whom he has interacted while incarcerated.” See Ex.

A and B. Likewise, Mr. Rawlinson describes how Mr. Fattah’s guidance “helped to structure the

mindsets of many of the inmates at the camp.” See Ex. C. Mr. Boardman and Mr. Rawlinson’s

experiences with Mr. Fattah are a snapshot of Mr. Fattah’s exemplary conduct in prison and his

interactions with his fellow inmates. Mr. Fattah’s contributions to his fellow inmates and the

prison as a whole merit consideration by this Court.




                                                -6-
         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 8 of 11



       In addition, Mr. Fattah continues to aspire to assist others, in a private capacity, upon his

eventual release from custody. Mr. Fattah has long shown an interest in and contributed to the

advancement of neuroscience. Sentencing Memorandum (Dkt. 567) at 13-14. That interest

continues, and Mr. Fattah hopes someday to create an organization, Fattah Neuroscience Global

Advisors (“FNGA”), that will be dedicated to supporting others who are focused on brain

science and related research, through its specialized knowledge of neuroscience and its

experience in implementing brain-related policy initiatives. FNGA will allow Mr. Fattah to

combine his passion and support for the sciences, with his dedication to improving the conditions

of the global community.

        Finally, as confirmed by the Presentence Report, Mr. Fattah has been making restitution

in accordance with the Court’s order. To date, Mr. Fattah has paid $73,393.98 in restitution.

PSR ¶ 284, FN 23.


IV.    The Principle of Avoiding Unwarranted Sentencing Disparities Among Defendants
       With Similar Records Supports Imposition of a Sentence That is Shorter Than Mr.
       Fattah’s Original 120-Month Sentence.

       Section 3553(a) directs the Court to consider, among other factors, “the need to avoid

unwarranted sentencing disparities among defendants with similar records who have been found

guilty of similar conduct[.]” See 18 U.S.C. § 3553(a).2



2
 The other factors are the nature and circumstances of the offense; the history and characteristics
of the defendant; the need for the sentence imposed to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; the need to afford
adequate deterrence to criminal conduct, and to protect the public from further crimes of the
defendant; the need to provide the defendant with educational or vocational training, medical
care, or other correctional treatment in the most effective manner; the guidelines and pertinent
policy statements issued by the Sentencing Commission; and the need to provide restitution to
any victims of the offense. See 18 U.S.C. § 3553(a).




                                                -7-
         Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 9 of 11



        A review of sentences imposed on defendants convicted of similar crimes and with

similar backgrounds to Mr. Fattah justifies the imposition of a sentence of less than 120 months

imprisonment in this case. In addition to the cases cited in Mr. Fattah’s original memorandum,

we note the following more recent cases:

       John Waltman (sentenced June 10, 2019 to 78 months)

       Waltman, a former constable, elected magisterial district justice, and local Republican

committee chairman, pled guilty to conspiracy to commit money laundering and five counts of

extortion. His “staggering list of misdeeds . . . ranged from fixing a traffic ticket to conspiring to

launder $400,000 in what he believed to be proceeds from the illegal sale of drugs.” Jeremy

Roebuck, ‘I’ve completely betrayed your trust’: Extortion, kickbacks, and a money-laundering

scheme get former district judge 6 1/2 years in prison, PHILA. INQ., June 11, 2019, at A1.

Waltman was the ringleader of at least five bribery, extortion, and money laundering schemes

involving other public officials and local businesspeople. Id.

       Vaughn Spencer (sentenced April 24, 2019 to 96 months)

       Spencer, a former Reading Mayor and public school teacher, was convicted on nine

counts of bribery in a series of schemes that, according to prosecutors, “‘took bribery to a new

low.’” Peter Hall, Ex-Reading Mayor Gets 8 Years, MORNING CALL, Apr. 25, 2019, at A1.

Spencer was convicted of being the leader of schemes to both accept and pay bribes for favorable

legislation. See Peter Hall, Ex-Mayor Found Guilty on All Counts, MORNING CALL, Aug. 31,

2018, at A1.

       Dean Skelos (sentenced October 24, 2018 to 51 months)

       Skelos was the former leader of the New York state senate. He was originally convicted

on bribery, extortion, and conspiracy charges in 2015 but his conviction was overturned on the




                                                 -8-
        Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 10 of 11



basis of the Supreme Court’s McDonnell decision. While his original sentence was five years,

after retrial and conviction on all charges, he was sentenced to 51 months. See Benjamin Weiser

and Vivian Wang, Skelos and Son Are Sentenced to Prison in Corruption Retrial, N.Y. TIMES,

Oct. 25, 2018, at A24.

       Sheldon Silver (sentenced July 27, 2018 to 84 months)

       Silver, the former speaker of the New York state assembly, was originally sentenced to a

12-year term following his 2015 conviction for a series of bribery schemes. After his conviction

was vacated (as a result of the McDonnell decision), he was retried and again convicted on all

charges, upon which he was sentenced to an 84-month term for bribes that netted him nearly $4

million. See Benjamin Weiser, Seven-Year Prison Sentence for Former Assembly Speaker Caps

Ignoble Fall From Power, N.Y. TIMES, July 28, 2018, at A15.

       Corrine Brown (sentenced December 4, 2017 to 60 months)

       Brown, a former congresswoman, was convicted of 18 counts of conspiracy, aiding and

abetting mail and wire fraud, concealing material facts on her congressional financial disclosure

forms, and various tax related charges. See United States v. Brown, No. 3:16-cr-93-J-32JRK,

2017 U.S. Dist. LEXIS 198616, at *4 (M.D. Fla. Dec. 4, 2017). The heart of the scheme for

which Brown was convicted involved the fraudulent solicitation and theft of funds from an

educational charity. Id. More than $660,000 of fraud losses was attributable to Brown’s

conduct. Id. at *18.


V.     Conclusion

       The significant reduction in the Guidelines range, Mr. Fattah’s post-sentencing conduct,

and the sentences of similarly situated defendants establish that the Section 3553(a) factors,

individually and in combination, favor a below-Guidelines sentence under the 120-month



                                               -9-
        Case 2:15-cr-00346-HB Document 733 Filed 07/09/19 Page 11 of 11



sentence the Court initially imposed on Mr. Fattah. The propriety of the recommended sentence

is buttressed by the fact that Mr. Fattah has no prior criminal history, and has devoted his entire

adult life to helping the citizens of Philadelphia and Pennsylvania.   This prosecution stands as

an anomaly in an otherwise law-abiding life and career in public service. Mr. Fattah respectfully

requests that the Court grant a below-Guidelines sentence that recognizes these factors and varies

below the Guidelines range in a manner that is commensurate with the Court’s original sentence.


                                                        Respectfully submitted,

                                                        /s Samuel W. Silver
                                                        Samuel W. Silver
                                                        Bruce P. Merenstein
                                                        SCHNADER HARRISON SEGAL & LEWIS LLP
                                                        1600 Market Street, Suite 3600
                                                        Philadelphia, PA 19103
                                                        ssilver@schnader.com
                                                        bmerenstein@schnader.com
                                                        215-751-2309
                                                        215-751-2205 (facsimile)

                                                        Attorneys for Chaka Fattah, Sr.


July 9, 2019




                                               - 10 -
